IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                               No. 00-20434
                             Summary Calendar



CARLOS GONZALEZ,

                                               Petitioner-Appellant,

versus

JOHN ASHCROFT, U.S. Attorney General; DORIS
MEISSNER, Immigration & Naturalization
Service Commissioner; RICHARD CRAVENER,
Immigration & Naturalization Service
District Director,

                                               Respondents-Appellees.

            ____________________________________________
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-00-CV-288
           _____________________________________________
                           June 26, 2001

Before DAVIS, DeMOSS, and JONES, Circuit Judges.

PER CURIAM:*

           Carlos Gonzalez appeals the district court’s dismissal of

a habeas petition he brought pursuant to 28 U.S.C. § 2241 for want

of jurisdiction. Because he has not argued that the district court

erred in concluding that it lacked jurisdiction, he has waived any

such argument.     See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).   Gonzalez asks this court to grant his petition under its




     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 00-20434
                                -2-

own powers, but that would not be proper.   See Zimmerman v. Spears,

565 F.2d 310, 316 (5th Cir. 1977); Fed.

R. App. P. 22(a).

          AFFIRMED.